Agreement on Business Operations Between Zhejiang Kandi Vehicle Co., Ltd. &
Zhejiang Yongkang Top Import & Export Co., Ltd.


In order to enhance the cooperation relationship between Zhejiang Kandi Vehicle
Co., Ltd.(hereinafter referred as “Kandi”) and Yongkang Import & Export Co.,
Ltd. (hereinafter referred as “Yongkang”), to achieve win-win situation, after
thorough consultation, the two sides have reached to an agreement on product
price and payment and other business as follows:


Ⅰ Payment settlement: Production shall be carried out based on order that is a
contract between the two sides. The two sides shall deal with payment according
to settled prices on the agreement; Kandi shall sign and send back the order
within one working day upon receipt of the order; if the products on the order
is with standard configuration, the price can be settled as following price;
sales to the domestic export trade companies or factories; invoice price will be
indicated, Kandi shall provide invoice at the invoice price to export trade
companies, while Kandi shall eventually settle with Yongkang at the following
prices; according to provisions of the order, Yongkang shall make 83% of  the
payment to Kandi immediately after receiving the customer’s deposit or full
payment, and make the remaining of the payment after tax refund:


Price settlement is as follows:         RMB:USD=1: 7.8
Prodcut Model
Product name
PriceⅠ( US$)
PriceⅡ( US$)
Notes
KD-49FM2
ATV
    357.69
    345.77
 
KD-49FM3
ATV
    381.54
    369.62
 
KD-150F
ATV
    870.38
    834.62
 
KD-150GKA
ATV
    918.08
    858.46
 
KD-150FS
ATV
    930.00
    894.23
 
KD-150GKA-2
ATV
    965.77
    930.00
 
KD-150GKC-2
ATV
    941.92
    906.15
 
KD-250FS
ATV
  1,347.31
  1,287.69
 
KD-250GKA-2
ATV
1,585.77
1,526.15
aluminum rim
KD-250GKB-2
ATV
1,585.77
1,526.15
aluminum rim
KD-250GKC-2
ATV
  1,371.15
  1,311.54
 
KD-250GKD-2
ATV
  2,146.15
  2,086.54
 
KD-970GKD-2
ATV
  3,100.00
  2,980.77
 
KD-970GKE-2
ATV
  3,338.46
  3,219.23
 



Ⅲ The above price Clause Ⅱ is for the American market and domestic export trade
companies or factories, the price ClauseⅠis for other market.
 
 
 
 

--------------------------------------------------------------------------------

 

 
Ⅳ Extra price is added for separate additional configuration increased in
customer demand.


Ⅴ Payment for small order for below five units products shall be settled with
the factory at the sales price of Yongkang.


Ⅵ The above prices are FOB tax-inclusive price.


Ⅶ If there are new products or price changes, " Confirmed Bill for Product Price
" (Annex) established by the two sides shall prevail.


Ⅷ If the RMB exchange rate changes, the price shall be settled by the two sides
through negotiation.
 
Ⅸ The price lists shall come into effect since October 1st, 2005.
 




Zhejiang Kandi Vehicle Co.,
Ltd                                                      Yongkang Import &
Export Co., Ltd
Seal:                                                                                         Seal: